IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40943
                         Summary Calendar



BASILIO ANGULO-LOPEZ,

                                         Petitioner-Appellant,

versus

J. DOBRE, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-298
                       --------------------
                          October 2, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Basilio Angulo-Lopez (“Angulo”), federal prisoner # 20864-

086, appeals the district court’s dismissal of his petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241, stemming from

Angelo’s 1993 drug-conspiracy conviction and sentence.   The

district court determined that Angulo’s claim that his sentence

violated the Eighth Amendment was not cognizable under 28 U.S.C.

§ 2241 and dismissed the petition.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40943
                               -2-

     Angulo argues that he would have filed a brief in the

district court raising issues concerning the execution of his

sentence, but he does not explain the basis for such a challenge.

Because it was apparent that his 28 U.S.C. § 2241 petition

challenged only the validity of his sentence, the district court

did not err in dismissing the petition.     See Pack v. Yusuff,

218 F.3d 448, 451 (5th Cir. 2000).

     This appeal is without arguable merit and is frivolous.        See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because

the appeal is frivolous, it is dismissed.     See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.